Title: To George Washington from Benjamin Harrison, Sr., 23 June 1782
From: Harrison, Benjamin, Sr.
To: Washington, George


                  
                     Sir,
                     Virga June 23d 1782
                  
                  I should long since have acknowledged the rect of several of your
                     favors, if any thing worthy of notice had occur’d, but that not being the case,
                     and my situation being precisely the same as when I wrote last, I would not
                     call your attention for a moment from your business to a letter which, at best
                     could contain nothing more than a compliment.
                  The Assembly has been long sitting, some things are done by which
                     you will be benefitted, but there is still much to do, to give you your due,
                     and before you will be placed in the situation I most earnestly wish to see
                     you, which is to carry on offensive operations against your much weaken’d and
                     reduced enemy.
                  The subject of recruiting the army is but just taken up, and
                     therefore I can give you no opinions as to the number of men that may be
                     expected, sure I am that if a good bounty is given in hard money, a
                     considerable number may be obtaind. The Assembly will finish their business in
                     about ten days, when I shall have their proceedings fully before me, and shall
                     be better able to form an opinion what may be done, in the mean time I have
                     only to assure you, that such means as they put into my hands, shall be
                     employ’d in the way most likely to render you effectual service. I have the
                     honor to be with sentiments of the greatest respect and esteem Your most Obedt
                     Hble Servt
                  
                     Benj. Harrison
                     
                  
               